DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Donald Kenady on 06/16/2022.
The application has been amended as follows: 

1. 	An integrated assembly, comprising:
	A base comprising circuitry;
	a first conductive interconnect extending upwardly from the base; 
a first level over the base and comprising a first conductive structure; the first conductive structure being coupled with the circuitry through at least the first conductive interconnect; the first conductive structure having a first region directly over the first conductive interconnect, a second region laterally offset from the first region, and a third region between the first and second regions; 
a second conductive interconnect extending upwardly from the second region of the first conductive structure; and 
a second level over the first level and comprising a second conductive structure; the second conductive structure being coupled with the circuitry through at least the first conductive interconnect, the third region of the first conductive structure and the second conductive interconnect,
wherein the first and second levels comprise first and second memory circuitries, respectively.

2.	(Canceled)

3.	The integrated assembly of claim 1 [[2]] wherein the first and second memory circuitries include memory cells configured for one or more of phase change memory, magnetic memory and resistive memory.


Allowable Subject Matter
Claims 1 and 3-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Trinh (US 2020/0035916), discloses an integrated assembly, comprising: a bae comprising circuitry; a first conductive interconnect extending upwardly from the base; a first level over the base and comprising a first conductive structure; the first conductive structure being coupled with the circuitry through at least the first conductive interconnect; the first conductive structure having a first region directly over the first conductive interconnect, a second region laterally offset from the first region, and a third region between the first and second regions; a second conductive interconnect extending upwardly from the second region of the first conductive structure; and a second level over the first level and comprising a second conductive structure; the second conductive structure being coupled with the circuitry through at least the first conductive interconnect, the third region of the first conductive structure and the second conductive interconnect. See Trinh, FIG. 3, paragraphs [0038]-[0043]. The prior art of records, individually or in combination, do not disclose nor teach “wherein the first and second levels comprise first and second memory circuitries, respectively.” in combination with other limitations as recited in claim 1.
The prior art of record, Fukano (US 2012/0049148), discloses an integrated assembly, comprising: a base comprising logic circuitry; a first deck over the base; the first deck comprising first memory circuitry and a first conductive line associated with the first memory circuitry; a second deck over the first deck; the second deck comprising second memory circuitry and a second conductive line associated with the second memory circuitry; a first conductive interconnect extending between the base and the first deck; the first conductive line being coupled with the logic circuitry through at least the first conductive interconnect; a second conductive interconnect extending between the first deck and the second deck; the second conductive line being coupled with the logic circuitry; and wherein the first conductive interconnect is laterally offset from the second conductive interconnect. See Fukano, FIG. 7, paragraphs [0046]-[0059] and [0119]-[0124]. The prior art of records, individually or in combination, do not disclose nor teach “the second conductive line being coupled with the logic circuitry through a path which includes the first and second conductive interconnects, and a region of the first conductive line” in combination with other limitations as recited in claim 10.
The prior art of record, Fukano (US 2012/0049148), discloses an integrated assembly, comprising: a base comprising first circuitry; memory decks over the base; each of the memory decks comprising a sense/access line coupled with the first circuitry; the memory decks being vertically spaced from one another by gaps; the gaps alternating in a vertical direction between first gaps and second gaps; a gap between the base and a bottommost of the memory decks being one of the first gaps; and overlapping conductive paths from the sense/access lines to the first circuitry; the conductive paths including first conductive interconnects within the first gaps; the first and second conductive interconnects being laterally offset relative to one another. See Fukano, FIG. 7, paragraphs [0046]-[0059] and [0119]-[0124]. The prior art of records, individually or in combination, do not disclose nor teach “the conductive paths including second conductive interconnects within the second gaps” in combination with other limitations as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811